                                                                                   PILED
                                                                            U.S. DISTRICT COURT
                                                                                AUGUSTA D!V.
              IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA                     2018 DEC 26 PH V 22
                                  AUGUSTA DIVISION


MARTHA T. RUMPH, Administrator               *                             CLERK
                                                                               SO.DIST. OF GA.
of     the   Estate      of    Darrie   D.   *
Rumph, deceased.                             •k

                                             ★


        Plaintiff,


              V.                                                 CV 118-066


UNITED STATES OF AMERICA,


        Defendant.




                                        ORDER




       Before    the     Court   is   Defendant        United    States   of   America's

motion to stay.          (Doc. 21.)     On December 21, 2018, appropriations

for funding the Department of Justice (^'DOJ") and other Federal

Government       operations       lapsed      causing        a   partial       government

shutdown.       Because the DOJ is prohibited from engaging in its

duties - including litigation activities - without appropriations,

see 31 U.S.C. §§ 1341(a)(1)(B), 1342, Defendant seeks a stay of

this    action     and    an     extension        of   all   deadlines.         Upon   due

consideration. Defendant's motion to stay (Doc. 21) is GRANTED.

This case is hereby STAYED until the DOJ's funding is restored,

and all pending deadlines in this matter, if any, are extended for

the same number of days as the DOJ's lapse in funding.
    ORDER ENTERED at Augusta, Georgia, this     day of December,

2018.



                             J. RAN-D^ HALL, ^IEF JUDGE
                             UNITED STATES DISTRICT COURT
                              OOTHEml DISTRICT OF GEORGIA
